


EXHIBIT 10.3


Task Order
Xerox Business Services, LLC (f/k/a Affiliated Computer Services, Inc.) and
University of the Rockies, LLC


This Task Order (“Task Order”) is entered into May 1, 2013 (“Effective Date”)
pursuant to the General Services Agreement, and any amendments thereto
(“Agreement”) by and between Xerox Business Services, LLC, f/k/a Affiliated
Computer Services, Inc., (“Xerox”) and University of the Rockies, LLC
(“Customer”). Except as may otherwise be provided in this Task Order, all terms
and conditions of the Agreement shall remain unmodified and in full force and
effect. Should there be a conflict between the Agreement and this Task Order,
the terms of the Agreement shall control unless this Task Order specifically
identifies the provisions in the Agreement that it supersedes.
I. The Service



Effective May 1, 2013, Xerox will provide the following services under this Task
Order for Customer's Denver Instructional Center (“Services”):


o    100% quality review of ISIR Review processing (ISIR review includes
verification/c-codes/conflicting information/PJ)
o    100% quality review of packaging/certification/revisions
o    Disbursement Eligibility Review
o    100% quality review of Title IV Refund processing




II. Fees

Xerox will bill Customer monthly for the Services.
Xerox will charge Customer $[***] per month for the Services (not to exceed
[***] students)
Customer will pay Xerox within thirty (30) days of receipt of monthly invoice
and in accordance with the invoicing terms contained in the Agreement.


III. Term and Termination



The term of this Task Order will begin on the Effective Date and will continue
until terminated as provided in the Agreement.
IV. Signatures



The term of this Task Order will begin on the Effective Date and will continue
until terminated as provided in the Agreement.






















[***] Confidential portions of this document have been redacted and filed
separately with the Commission.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Task Order by the
signatures of their respective authorized representatives.


ACCEPTED AND AGREED:


Xerox Business Services, LLC
 
University of the Rockies, LLC
 
 
 
 
 
By:/s/ Nancy D. Paris     
 
By: /s/ Christopher A. Jackson
 
Printed: Nancy D. Paris
 
Printed: Christopher A. Jackson
 
Title: Sr. Vice President
 
Title: VP, Finance    
 
Date:  4/30/13
 
Date:  4/28/13
 





Xerox Business Services, LLC
Confidential: Information within this document is not to be released or
distributed to any parties outside Xerox or University of the Rockies, LLC and
any of their affiliates, without the express written approval of Xerox
management.












